internal_revenue_service te_ge technical_advice_memorandum release number release date -6 date wil code internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx taxpayer name taxpayer address taxpayer's identification_number years involved legend n i i i a e a a o g - a a - a a l a - a i a o j a o k a o g u t u u n w u n u t u r t this memorandum responds to a request dated date from tege exempt_organizations examinations for technical_advice on the issues as presented below we have consulted with the office_of_chief_counsel tege and tege employee_plans ruling agreements our findings are set forth below issues whether the post-retirement medical benefits post-retirement life benefits pursuant to sec_419a h b of the can be aggregated with internal_revenue_code code for purposes of computing the total unrelated_business_taxable_income of the funds can trs be aggregated with other funds when computing unrelated_business_taxable_income although it contains an existing reserve from years prior to under sec_1 a 5-t of the temporary regulations is trs a welfare_benefit_fund described in sec_419 facts z sponsors several voluntary employees’ beneficiary associations described in sec_501 of the code these medical and disability benefits to z’s nonunion employees retirees and their beneficiaries z also maintains an account with through which it provides death_benefits to retirees the y account is referred to as tr5 z has separately maintained these funds for various business reasons including the need to comply with cost accounting standards were formed to provide life which are the following chart describes the funds benefit provided medical and dependent care post-retirement life post-retirement life name of fund tr1 long-term disability tr2 tr3 tr4 tr5 post-retirement life tr6 tr7 tr8 tr9 tr10 z elected to permissively aggregate certain funds in order to reduce the total unrelated_business_income_tax ubit reported on the form 990-t for tax_year in addition amended tax returns for iwere filed using the permissive aggregation for certain funds these amended retums resulted in a refund due toz z states that they are seeking refunds in the amounts of dollar_figure and post-retirement medical and dental post-retirement medical post-retirement medical post-retirement medical post-retirement medical and life and dollar_figure ‘and - for ‘respectively law sec_264 of the code provides that no deduction shall be allowed for premiums on any life_insurance_policy or endowment or annuity_contract if the taxpayer is directly or indirectly a beneficiary under the policy or contract sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund eg a they would otherwise be deductible shall be deductible under sec_419 in the taxable_year when paid subject_to the limitation of sec_419 shall not be deductible under chapter of the code but if sec_419 provides that the term welfare_benefit_fund means any fund which is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 provides that the term a benefit with respect to which section welfare_benefit means any benefit other than h sec_404 or sec_404a applies sec_419 provides that the term fund organization described in sec_501 or any person means among other things a any c any account held for an employer by sec_419 provides that notwithstanding sec_419 the term fund shall not include amounts held by an insurance_company pursuant to an insurance_contract including a renewable premium stabilization reserve held thereunder if i such contract is a life_insurance_contract described in sec_264 or ii such contract is a qualified_nonguaranteed_contract sec_419 provides that for the purposes of this paragraph the term ‘qualified nonguaranteed contract' means any insurance_contract including a reasonable premium stabilization reserve held thereunder if i there is no guarantee of a renewal of such contract and ii other than insurance protection the only payments to which the employer or employees are entitled are experience rated refunds or policy dividends which are not guaranteed and which are determined by factors other than the amount of welfare benefits paid to or on behalf of the employees of the employer or their beneficiaries sec_419 states that in the case of any qualified_nonguaranteed_contract subparagraph a shall not apply unless the amount of any experience rated refund or policy dividend payable to an employer with respect to a policy year is treated by the employer as received or accrued in the taxable_year in which the policy year ends sec_419a provides that in general the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of such taxable_year for benefits referred to in sec_419a and administrative costs with respect to such claims in addition the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for post-retirement medical or life_insurance benefits to be provided to covered employees sec_419a states that in the case of any welfare_benefit_fund which is not an organization described in paragraph or of sec_501 the employer shall include in gross_income for any taxable_year an amount equal to such fund's deemed_unrelated_income for the fund's taxable_year ending within the employer's taxable_year sec_419a states that for purposes of paragraph the deemed_unrelated_income of any welfare_benefit_fund shall be the amount which would have been its unrelated_business_taxable_income under sec_512 if such fund were an organization described in paragraph or of sec_501 sec_419a permits an employer to elect to permissively aggregate two or more of its welfare_benefit funds as one fund for any purpose other than with respect to the provisions for which the mandatory aggregation rules apply to the extent that this treatment is not inconsistent with the purposes of sec_419 sec_419a or sec_512 ‘ sec_511 imposes for each taxable_year a tax on the unrelated_business_taxable_income as defined in sec_512 of every trust which is exempt from tax under sec_501 and which were it not for such exemption would be subject_to taxation under subchapter_j relating to estates trusts beneficiaries and decedents sec_512 provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with certain modifications provided in sec_512 relating to net operating losses and charitable_contributions sec_512 provides that the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization which is set_aside to provide for the payment of life sick accident or other_benefits sec_512 provides that in the case of organizations described in sec_501 a set-aside to provide for the payment of life sick accident or other_benefits may be taken into account under sec_512 only to the extent that such set- aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits sec_1_419-1t q a-3 a of the regulations states that a welfare_benefit_fund is any fund which is part of a plan or method or arrangement of an employer and through which the employer provides welfare benefits to employees or their beneficiaries for purposes of this section the term welfare_benefit includes any benefit other than a benefit with respect to which the employer's deduction is governed by sec_83 sec_404 determined without regard to sec_404 sec_404a or sec_463 sec_1_419-1t q a-3 c states that sec_419 also provides that the term fund includes to the extent provided in regulations any account held for an employer by any person pending the issuance of further guidance only the following accounts and arrangements that effectively constitute accounts as described below are funds within sec_419 a retired_lives_reserve or a premium stabilization reserve maintained by an insurance_company is a fund or part of a fund if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefit costs or insurance premiums also if an employer makes a payment to an insurance_company under an administrative services only arrangement with respect to which the life_insurance_company maintains a separate_account to provide benefits then the arrangement would be considered to be a fund finally an insurance or premium arrangement between an employer and an insurance_company is a fund if under the arrangement the employer has a right to a refund credit or additional benefits including upon termination of the arrangement based on the benefit or claims experience administrative cost experience or investment experience attributable to such employer however an arrangement with an insurance_company is not a fund under the previous sentence merely because the employer's premium for a renewal year reflects the employer's own experience for an earlier year if the arrangement is both cancellable by the insurance_company and cancellable by the employer as of the end of any policy year and upon cancellation by either of the parties neither of the parties can receive a refund or additional_amounts or benefits and neither of the parties can incur a residual liability beyond the end of the policy year other than in the case of the insurer to provide benefits with respect to claims incurred before cancellation sec_1 a -5t q a-3 b provides that the unrelated_business_taxable_income of a for a taxable_year generally will equal the lesser_of two amounts the income of for the taxable_year excluding member contributions or the excess of the the total amount set_aside as of the close of the taxable_year including member contributions over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year sec_511 imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of every trust which is exempt from tax under sec_501 sec_512 provides special rules for computing the unrelated_business_taxable_income ubti of an organization described in sec_501 or the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed which are directly connected with the production of the gross_income analysis based on your facts and representations we rule as follows issue whether the post-retirement medical benefits ' post-retirement life benefits purposes of computing the total ubti of the funds pursuant to sec_419a of the code for can be aggregated with the aggregation of welfare_benefit funds is permissible under sec_419a unless inconsistent with sec_419 sec_419a or sec_512 in this case z elected to permissively aggregate the above listed under sec_419a of the code for the purpose of calculating ubti such aggregation is not inconsistent with sec_419 sec_419a or sec_512 therefore permissive aggregation is permitted for the purpose of computing ubti under sec_512 for the above listed vebas issue can tr sec_5 be aggregated with other funds when computing ubti when it contains an existing reserve from years prior to under sec_1 a 5-t of the temporary regulations irs is a welfare_benefit_fund see issue below therefore it can be combined with other funds even though it contains an existing reserve first even though tr5 is a non-exempt fund generally under sec_419a an employer can elect to aggregate and non-exempt funds for purposes of calculating ubit under sec_512 and deemed ubit under sec_419a second the fact that tr5 contains existing reserves for post-retirement medical or life_insurance benefits within the meaning of sec_1_512_a_-5t q a-4 a of the regulations would not prevent it from being aggregated with the calculating ubit since sec_512 provides that the set_aside limitation in sec_512i does not apply to income attributable to an existing reserve the income of trs is not generally subject_to ubit therefore it is consistent with the purpose of sec_512 to aggregate tr5 which has an existing reserve with the vebas which do not have existing reserves for purposes of issue is tr5 a welfare_benefit_fund described in sec_419 of the code the agreement entered into between z and y provided for the creation of tr5 to be maintained by y for z for the purpose of paying premiums towards group_insurance policies covering the lives of retired employees of z under the agreement z has a right to credits based on the experience of z and the agreement can not be cancelled by either party without y incurring a residual liability equal to the balance in trs the exception provided under sec_419 of the code to the general definition of a fund as provided in e does not apply in this case trs is not a life_insurance_contract as described in sec_264 nor is it a qualified_nonguaranteed_contract within the meaning of section c b i trs is not a contract because it is not a life_insurance_policy endowment or annuity_contract tr5 is not a qualified_nonguaranteed_contract because z is entitled to experience rated refunds which are determined based on the welfare_benefit paid to the employees or their beneficiaries of z life_insurance therefore whether trs is viewed as a retired_lives_reserve or an experience-rated noncancellable arrangement between an employer and an insurance_company trs is a fund within the meaning of sec_1 419t q a-3 a of the regulations conclusion the above listed post-retirement medical benefits with the post-retirement life benefits pursuant to sec_419a of the code for purposes of computing the total unrelated_business_taxable_income of the funds under sec_512 may be aggregated trs can be permissively aggregated with the funds listed above when computing ubt under sec_512 of the code even though it contains an existing reserve from years prior to under sec_1_512_a_-5t of the regulations trs is a welfare_benefit_fund as described in sec_419 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions conceming your federal_income_tax status this ruling should be kept in your permanent records a copy of this memorandum is to be given to z sec_6110 of the code provides that it may not be used or cited as precedent -end-
